Citation Nr: 1130981	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for service connected posttraumatic stress disorder (PTSD), to include consideration of entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1969 to July 1971, and from November 1972 to November 1976; the initial duty period is not formally verified, but the dates provided by the Veteran correspond to the duration reflected in official records.  He served a tour of duty in Vietnam, and was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted an increased 50 percent evaluation for PTSD, effective August 6, 2004.  The RO also proposed to find the Veteran incompetent to handle his funds for VA purposes.

Following the expiration of the applicable due process period, the RO issued a final June 2006 determination of incompetency, and the Veteran's spouse was appointed his fiduciary as a spouse-payee.  The caption of the case and the identified parties have been adjusted to reflect this.

The veteran and his wife testified at an April 2007 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.

In July 2007, the Board remanded this matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The requested actions have been taken, and the case has been returned to the Board.

The issue has been recharacterized to reflect the Veteran's allegations of the impact of PTSD on his occupational functioning.  A claim for TDIU is part and parcel of a claim for increased evaluation, particularly where there is evidence of unemployment.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

PTSD is manifested by no greater than occupational and social impairment with reduced reliability and productivity due to nightmares and intrusive thoughts, sleep difficulty, avoidance behaviors, irritability, and depression.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010). March 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The records relied upon by the Social Security Administration (SSA) in making its disability determination have been submitted by the Veteran, along with a waiver of initial RO consideration.  38 C.F.R. § 3.159 (c) (2).  A copy of the actual SSA decision is not of record; the July 2007 Board remand ordered VA to obtain such, and a request was submitted.  The obtaining of the underlying records substantially complies with the remand directive, as they indicate the basis and reasoning behind the decision.  An additional remand for further attempts would impose unnecessary delays.  Substantial compliance is all that is required with VA remand orders, particularly when an explanation is offered for any variance.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

VA examinations were conducted, and required opinions obtained, March 2006 and March 2009; the record does not reflect that these examinations and opinions are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  They provide appropriate findings for adjudication purposes, and all requested opinions have been offered, along with an appropriate rationale based on a full review of the record.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was asked to provide releases for multiple private providers, but either failed to do so or submitted the records himself.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's service connected PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Code 9411, which directs that a General Rating Formula be applied.  The General Rating Formula for Mental Disorders provides that occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The Veteran was awarded service connection for PTSD in a November 1998 rating decision.  Based on VA progress notes showing ongoing treatment and a VA examination, a 30 percent evaluation was assigned.  The evidence of record shows he was irritable, avoided people, and felt isolated.  He did not socialize, and communicated only to the extent needed to function at work.  He was moderately dysphoric and anxious.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  The VA examiner commented that not all the symptoms, particularly depression, were related to military service.  Substance abuse in particular was noted to be a cause of the psychiatric problems.  

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

The instant claim for increased evaluation was filed in February 2006.  VA treatment records from August 2004 to August 2007 reveal that the Veteran terminated his individual therapy in August 2004.  At that time, he discussed techniques he had learned for anger management, particularly when socializing.  He was to start in group therapy.  Doctors assigned GAF scores of 45.  In April 2005 he began group therapy.  He continued to report avoidance and isolative behaviors, and in June 2005, he stated he had been experiencing increased anxiety.

The Veteran also suffered a cerebrovascular accident (CVA or stoke) in June 2005, and subsequently he stopped psychiatric treatment.  However, doctors noted increased depression.  In June 2006, the Veteran denied explosive anger, impulsiveness, and tearfulness to his primary care physician, though he continued to have nightmares of Vietnam several times a week.  The doctor observed his mood to be appropriate and congruent.  He laughed at cartoons, and was alert and oriented.  While his speech was limited, he responded appropriately to questions by shaking his head for yes or no.  The examiner indicated that PTSD with isolation, explosive anger, and insomnia had "resolved w[ith] CVA;" there was "now depression" and nightmares of Vietnam.  In March 2007 the same doctor observed that the Veteran's "yes and no" responses were appropriate only half the time.  There was no evidence of hallucinations or disturbances of thought processes.  However, he became tearful when questioned about depression.  His wife stated that those were the first tears she had seen since the CVA.  The doctor again indicated that PTSD had resolved with the stroke, but depression and nightmares persisted.  Psychiatric medications were resumed.  A GAF score of 40 was assigned.

Dr. RO of the C Clinic saw the Veteran in follow-up for his stroke in August 2005.  The Veteran-through his wife-denied depression, anxiety, memory loss, mental disturbance, suicidal ideation, hallucinations, or paranoia.  He was calm.

A VA psychiatric examination was conducted in March 2006.  The examiner reviewed the claims file and interviewed the Veteran's wife; she was present for the examination and assisted.  The examiner noted that the "massive stroke" in 2005 had caused significant motor and cognitive deficits.  He took no medication for PTSD and had not been treated for mental health since the stroke.  He slept well, and his wife reported no evidence of nightmares or night sweats, as had occurred prior to the stroke.  The Veteran was adequately groomed, but hygiene was taken care of by his wife since the stroke.  Mood appeared euthymic.  Factors such as memory, communication, thought processes, judgment, and insight could not be assessed due to the impact of the stroke on his ability to communicate through speech or writing.  No GAF score could be assigned.  

An examination to assess the need for the aid and attendance of another person was conducted by VA in April 2006.  At that examination, the Veteran was noted to be calms, cooperative, and smiling.  His wife reported that she believed he had short and long term memory loss, and he nodded "yes" in agreement.  However, the Veteran was observed to answer "yes" and "no" to the same questions when they were repeated.

In October 2006, service connection for the stroke was denied.  This denial was not appealed, and is final.

At the April 2007 Board hearing, the Veteran and his wife reported that he had nightmares and depression related to PTSD.  He was tearful lately.  His only social activity was church.  He was in receipt of Social Security Disability payments due to the stroke residuals; this was verified by records from Social Security.

The most recent VA examination was conducted in March 2009.  The claims file was reviewed and the Veteran's wife was present for the examination.  The Veteran continued to have difficulty expressing himself; speech was limited, but he could indicate yes or no answers with head movements.  The Veteran continued to use medication for PTSD, but was not engaged in psychotherapy.  His wife reported that he had more crying spells since his stroke.  This could be attributed to physiological changes or to grief issues, both related to the stroke and not to PTSD.  The Veteran remained isolated from most people; friends who used to visit stay away since the stroke, and he avoided noise from family visits.  He continued to attend speech therapy and church, and had a good relationship with his wife.  The Veteran was forced to retire due to the stroke, and this "devastated" him.  On interview, the Veteran was smiling and cooperative, with a mildly inappropriate affect.  He appeared to track the conversation adequately and respond appropriately.  He reported weekly nightmares which interfered with sleep, and he avoided reminders of Vietnam.  His startle response was exaggerated. He stated he was irritable, but impulse control was good, and there was no indication of violent acts.  The examiner opined that the documented increase in his level of depression was attributable to his stroke, and not to PTSD.  While PTSD symptoms such as rumination over Vietnam or intrusive thoughts also appeared to have increased due to the additional time the Veteran spent at home after the stroke, these had little impact on his level of functioning.  The examiner assigned a current GAF score of 55.

Although the most recent examination is over two years old and treatment records are over four years old, further remand for updated findings is not merited.  Neither the Veteran nor his representative has alleged he has worsened since examined, and there is no indication he has resumed psychiatric treatment.  The current records adequately describe his status.

The evidence of record does not demonstrate any suicidal ideation or attempts, and to the extent the Veteran is able to communicate, he does so appropriately and effectively.  Impulse control is good, and numerous doctors have noted an abatement of his angry outbursts.  He is consistently well oriented; his wife stressed that despite the communication impairment, the Veteran remains aware and his mid is sharp.  While he certainly is not independent in activities of daily living and has significant communication deficits, such is due to the physical impact of his serious CVA, and not to PTSD.  The Veteran attributes tearfulness to PTSD and depression, and argues this indicates impairment of his ability to function independently and effectively.  However, the record reflects conflicting reports regarding whether the veteran is actually tearful; at times he affirmatively denied such in treatment, and his wife indicated to his treating doctor that such had not occurred prior to 2007.  Further, a VA doctor, whose medical opinion outweighs the lay belief of the Veteran and his wife, attributes the tears, if extant, to the stroke.  The Veteran also argues that the assigned GAF scores in the 40's from treating doctors merit assignment of an increased evaluation.  The symptoms associated with those scores, however, do not support an evaluation in excess of 50 percent.  It is noteworthy that the disputed 50 percent evaluation was itself assigned in response to the demonstrated increase in symptoms and drops in GAF scores.  The overall disability picture presented does not in any way approximate the criteria for an evaluation in excess of 50 percent for PTSD.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of that assigned are provided for certain manifestations of PTSD, but the competent evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to these service-connected disabilities, and marked interference with employment based on the service connected PTSD has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

The Board has considered entitlement to TDIU; if a Veteran is rendered unemployable due to service connected disabilities, payment at the total compensation rate is appropriate.  38 C.F.R. § 4.16.  While the Veteran is clearly unable to obtain or retain substantially gainful employment, such is due to the impact of the nonservice connected stroke, and not PTSD.  The Veteran was able to work for over 20 years in a warehouse with his PTSD.  The physical limitations imposed by the stroke caused him to retire, not PTSD.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 50 percent for service connected PTSD is not warranted.


ORDER

An evaluation in excess of 50 percent for service connected PTSD is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


